Case 1:15-cv-02783-RRM-RLM Document 70 Filed 03/10/20 Page 1 of 1 PageID #: 1427




  March 10, 2020


  Hon. Roslynn R. Mauskopf
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  VIA CM/ECF

        RE:     Velasquez v. Vikrant Contracting & Builders, Inc.
                Case No. 1:15-cv-02783-RRM-RLM
                Second Request for Phone Conference

  Your Honor:

  We represent the Plaintiffs in the above-described wage and hour matter. On July 25th,
  2019, we wrote to this Court requesting a phone conference to discuss the status of the
  ruling on briefings regarding Defendants’ Motion for Partial Dismissal of Plaintiffs’
  Second Amended Complaint. [Dkt. 68]. The briefings in question were filed in early
  2017, more than three years ago. There was no order or response to that request. We
  also filed a Motion for Ruling on January 14, 2020, to which there has been no response
  or order. [Dkt. 69].

  Again, we respectfully request a phone conference to discuss the status of this matter.
  We thank the Court for its attention.



                                                  Sincerely,


                                                  Penn Dodson, Esq.
                                                  penn@andersondodson.com
